Appeal from a judgment of the Supreme Court (McDonough, J.), entered February 25, 2014 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole revoking his parole.
Petitioner was convicted of two counts of murder in the second degree in 1974 and was sentenced to an aggregate prison term of 25 years to life. He was released to parole supervision in 2010 and, several months later, was charged with violating the conditions of his release in multiple respects. Upon the understanding that a 45-month time assessment would be imposed, petitioner subsequently pleaded guilty to failing to notify his parole officer of his arrest and to associating with a *1152known criminal. The promised time assessment was imposed and, following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding. Supreme Court dismissed the petition, prompting this appeal.
We affirm. Petitioner’s contentions regarding the sufficiency of the evidence underlying the determination of guilt are unpreserved and, in any event, precluded by his knowing and voluntary guilty plea (see Matter of Taylor v New York State Div. of Parole, 108 AD3d 953, 954 [2013]; Matter of Drayton v Travis, 5 AD3d 891, 892 [2004]). Petitioner has not substantiated — and the record does not support — his claims that the Administrative Law Judge was biased (see People ex rel. Johnson v New York State Bd. of Parole, 180 AD2d 914, 916 [1992]). Under the circumstances of this case, we agree with Supreme Court that no basis exists for disturbing the penalty imposed (see Matter of Drayton v Travis, 5 AD3d at 892; People ex rel. Brazeau v McLaughlin, 233 AD2d 724 [1996], lvs denied 89 NY2d 810 [1997]).
Peters, PJ., Lahtinen, Stein, Garry and Rose, JJ., concur.
Ordered that the judgment is affirmed, without costs.